Herbert, J.,
concurring in the syllabus. I concur in the syllabus because of my belief that the welfare of this child should be the touchstone of our inquiry. As I read the syllabus, a parent would be considered “unsuitable” for custody if such an award would be detrimental to the child. This satisfies my concern for Tracy Perales at this stage of her growth and development. Moreover, I cannot believe that the trial judge did not arrive at this same con-*100elusion, even though he may not have employed the words or phrases we now find appropriate..
If Justice Paul Brown, is correct in his portrayal of the pragmatic and transitory nature. of the type of custody involved in this , case, and I suspect that he is, the future may well find Shirley and Tracy reunited as mother and child; but at a time when it will be in Tracy’s carefully guarded best interests.